NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE EDUARDO DURAN-ORTIZ,                       No.    14-73422

                Petitioner,                     Agency No. A089-926-009

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Jose Eduardo Duran-Ortiz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the BIA’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Duran-Ortiz does not challenge the BIA’s dispositive finding that his asylum

application was untimely and that he failed to establish changed or extraordinary

circumstances to excuse his untimely filing. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996). Thus, we deny the petition for review as to asylum.

      Substantial evidence supports the BIA’s finding that Duran-Ortiz is not

entitled to withholding of removal because he failed to establish he was or would

be persecuted on account of a protected ground. See Zetino v. Holder, 622 F.3d

1007, 1016 (9th Cir. 2010) (applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”).

      Finally, substantial evidence also supports the BIA’s denial of CAT relief

because Duran-Ortiz failed to show that it is more likely than not that he would be

tortured upon his return to Mexico. See Alphonsus v. Holder, 705 F.3d 1031, 1049

(9th Cir. 2013).

      PETITION FOR REVIEW DENIED.




                                          2                                  14-73422